Citation Nr: 1519005	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a chronic left ankle sprain.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and recurrent anxiety disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to August 1992.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO in pertinent part denied the Veteran's claim for service connection for a chronic left ankle sprain. The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the June 2005 decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., no relationship to service.

3.  There is no evidence of a current disability of the left knee.

4.  An acquired psychiatric disorder is related to service.


CONCLUSIONS OF LAW

1.  Evidence received since a final June 2005 rating decision is not new and material, and reopening of the Veteran's claim for entitlement to service connection for a chronic left ankle sprain is therefore not warranted.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).

2.  The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and recurrent anxiety disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  The Veteran has not indicated the existence of any private medical records.  

The Veteran has not been provided with a VA examination of his chronic left ankle sprain.  VA's statutory duty to provide a VA examination in a service connection claim that has been previously denied by a final decision does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a VA examination or medical opinion is not required.

The Veteran has also not been provided with a VA examination of his left knee.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds no evidence of a current disability of the left knee, and VA therefore has no duty to provide a medical examination.

Finally, with respect to the claim of entitlement to service connection for an acquired psychiatric disorder, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108  requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  The Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Here, the Veteran originally filed a claim for service connection for a left ankle sprain, which was denied in a November 1998 rating decision by the RO in Oakland, California.  The Veteran filed a claim to reopen his service connection claim for a chronic left ankle sprain, but the claim to reopen was denied by the RO in Denver, Colorado in a June 2005 rating decision.  That decision held that the evidence submitted was not material because it did not link the Veteran's ankle condition to service.  The Veteran did not appeal this decision, nor did he submit any evidence within one year after the decision.  The decision therefore became final.

The Veteran has not submitted any evidence whatsoever in conjunction with this claim to reopen.  VA treatment records show that the Veteran has undergone treatment for his left ankle since June 2005, including surgery and physical therapy.  While this evidence is new, it is not material, because it does not link the Veteran's ankle condition to service.  Because no new and material evidence was submitted within one year of the June 2005 decision, the Board finds that decision to be final.  See 38 C.F.R. § 3.156(b).  The Board further finds that no new and material evidence has been submitted at any time since the June 2005 decision, and reopening of the claim is therefore not warranted.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Left Knee Condition

The Veteran claims service connection for a left knee condition.

Service treatment records do not indicate any symptoms of or treatment for a condition of the left knee.

At a September 1998 VA examination of his right knee, the Veteran also reported that after his second in-service injury to his right knee he also experienced left knee swelling.  Examination found no tenderness to palpation or crepitus on range of motion.  There was no palpable effusion.  Flexion was to 140 degrees.  McMurray, pivot-shift and Lachman tests were negative.  The examiner did not diagnose any condition of the left knee.

VA treatment records indicate that the Veteran sought treatment for his left knee in July 2007.  The Veteran reported pain with swelling for the prior six weeks.  He stated that something catches in his knee and that simple walking aggravates his knee.  Flexion was limited. An MRI showed an ACL deficient knee, with diffuse decreased volume to the medial meniscus indicating residuals of a meniscectomy, moderate to severe medial compartment chondromalacia, moderate effusion, and osteophytes consistent with developing osteoarthritis.  The Veteran was referred to an orthopedist; however, subsequent treatment focused on his right knee, resulting in a right knee replacement.  In addition, the Veteran's medical records, including the April 2012 VA examination report discussed below, clearly indicate that in 1977 he underwent a meniscectomy in his right knee, and never in his left knee.  For these reasons, the Board finds that the July 2007 MRI and its associated treatment records incorrectly refer to the Veteran's left knee, and in fact reflect symptoms, treatment, and diagnoses regarding his right knee condition, which is service connected and not within the scope of this appeal.

The Veteran underwent a VA examination of his right knee in April 2012, which included some clinical results for his left knee.  There was no limitation of motion in the left knee, and the examiner found no functional loss in the lower left extremity.  Muscle strength and stability tests were normal.  There was no history of subluxation or dislocation.  The Veteran reported a history of shin splints in the left leg.  There was no meniscal condition or history of a meniscectomy.  The examiner did not diagnose any condition of the left knee.  

The Board finds no evidence of a current disability in the Veteran's left knee.  The only evidence in the record of any symptoms of the left knee is the July 2007 mislabeled MRI, discussed above, and complaints of swelling at the Veteran's September 1998 VA examination.  Swelling is a symptom and not a compensable disability, and in any event September 1998 is 12 and a half years before the Veteran filed his claim and is therefore not current.  Similarly, a history of shin splints is not evidence of a current disability of the left knee.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that there is no evidence of a current disability and service connection must therefore be denied. 

Acquired Psychiatric Disorder

The Veteran claims service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and recurrent anxiety disorder.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

Service treatment records do not reflect any mental health symptoms or treatment.

VA treatment records show that the Veteran sought treatment for depression in November 1998.  The Veteran reported feelings of depression and shame because he was unable to work due to his disabilities.  He reported his military history, and stated that he felt he did not get respect from the men underneath him after receiving a promotion prior to early retirement.  His treating psychiatrist diagnosed him with recurrent major depression.  He continued treatment in December 1998, and his depression went into partial remission in January 1999.

The Veteran was not treated by VA from early 1999 until December 2004, when he was hospitalized for depression, anxiety, and severe suicidal ideation with plans and intent.  He was diagnosed with an acute panic attack in conjunction with underlying depression.  His therapist received a call from his wife who said she never noticed depression until the Veteran was discharged from service in 1992.  Several days later, after his suicidal ideation had ceased, his psychiatrist diagnosed major depression arising from his experience of increased physical pain, increased limitation in doing his job physically, and financial limitations around the holidays.  A February 2005 treatment note states that the Veteran's stress had lessened since he found work he was able to do at home, but still realizes that his financial situation is severe.  In April 2005, however, he ceased taking his medication and his condition worsened.

The Veteran next sought treatment in December 2008 by calling the VA suicide hotline, although the Veteran denied suicidal ideation.  The Veteran requested therapy, stating that his depression and anxiety had worsened.  At a December 2008 VA counseling session, the Veteran denied having experienced any traumatic episode while in service.  The Veteran reported that his depressive symptomatology has existed since he left service, progressively getting worse.  His therapist diagnosed major depressive disorder, with psychological stressors including isolation from friends and family, financial concerns, and increasing health problems related to diabetes.

A February 2009 VA psychiatric note reflects that the Veteran reported depression since leaving the service in 1993.  His wife reported that he had been different since returning from the Gulf War.  He is more withdrawn with occasional nightmares, and does not like going out and always sits near doors.  He wakes up in the night to check that the house is locked, and avoids news of the Iraqi war.  The psychiatrist diagnosed major depressive disorder with PTSD symptoms.

The Veteran has submitted a November 2011 statement from his wife in which she explains how the Veteran's depression began after the Veteran returned from the Gulf War. 

The Veteran underwent a VA examination for PTSD in May 2012.  The examiner diagnosed the Veteran with recurrent major depressive disorder and an anxiety disorder not otherwise specified, and declined to diagnose the Veteran with PTSD.  The examiner reasoned that although the Veteran presents with symptoms that are likely associated with military service, such as occasional nightmares, hypervigilance, and intrusive thoughts, the symptoms are not of the requisite number or severity for a PTSD diagnosis.  Specifically, the examiner found that the Veteran did not meet Criteria C, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  The examiner noted that the Veteran had been treated by multiple providers who diagnosed him with depression, but none diagnosed him with PTSD.  The examiner stated that the Veteran's childhood experiences of loss and instability affected his personality and likely contributed to his current difficulties trusting other people, his pessimistic outlook, and his difficulty getting along with others.  The examiner further stated that it was impossible to differentiate which symptoms are attributable to each diagnosis.  The examiner did not offer an opinion as to whether the Veteran's conditions were related to service. 

As an initial matter, the Board finds adequate the May 2012 VA examiner's opinion that the Veteran does not suffer from PTSD.  The Veteran has never been diagnosed with PTSD, and the examiner offered a persuasive explanation, based on clinical examination and a review of the Veteran's medical history, of the reasoning for a different diagnosis for the Veteran's mental health condition.

The Board does not find the May 2012 VA examination adequate, however, with respect to the Veteran's other diagnosed conditions, because the examiner failed to offer an opinion as to the relationship between the Veteran's conditions and service.  Remand is not necessary, however, because the Board finds that there is sufficient evidence in the record to grant the Veteran's claim.

The May 2012 VA examiner found that it was not possible to discern which of the Veteran's symptoms were attributable to each diagnosis.  The examiner further found that, although the Veteran did not meet the diagnostic criteria for PTSD, the Veteran's symptoms are likely associated with his military service.  This conclusion is consistent with the Veteran's VA treatment records, in which he and his wife repeatedly report that his depression began immediately after discharge.  Notably, these treatment records are dated many years before the Veteran ever applied for service connection for a mental health condition.  Furthermore, while the Veteran's initial treatment records in November 1998 do not relate his depression to service, they instead reflect depression which arose from the Veteran's service-connected right knee disability. 

For these reasons, the Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran's depression and anxiety disorder are related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. at 53-56.


ORDER

New and material evidence not having been received, the appeal to reopen the claim for service connection for chronic left ankle sprain is denied.

Service connection for a left knee condition is denied.

Service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


